DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments filed 03/17/2021 have been fully considered but they are not persuasive.
Applicant argues that Fuchs does not teach “wherein an isolating material is provided on at least a part of opposing surfaces of the at least one material sheet and within the openings of the at least one material sheet, and the at least one material sheet is isolated from the first metal sheet including the protrusions and the second metal sheet by the isolating material”.  The Examiner respectfully disagrees.
Fuchs discloses an isolating material is provided within the openings of the at least one material sheet (see annotated Fig. 2B from Fuchs with two lines delimiting the opening of the at least one material sheet).  Further, Fuchs discloses an isolating material provided on at least a part of opposing surfaces of the at least one material sheet (see annotated Fig. 2B from Fuchs with two arrows that 

    PNG
    media_image1.png
    299
    578
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    299
    578
    media_image2.png
    Greyscale



Based on the above, the Examiner asserts that Fuchs also discloses the at least one material sheet is isolated from the first metal sheet including the protrusions by the isolating material (also corresponds to the arrows in the annotated version of Fig. 2B presented above on the right).  Additionally, Fuchs discloses the at least one material sheet is isolated from the second metal sheet by the isolating material (see annotated version of Fig. 2B with arrows that corresponding to the isolating material that isolates the at least one material sheet from the second metal sheet). 

    PNG
    media_image1.png
    299
    578
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    299
    578
    media_image3.png
    Greyscale



The Examiner recommends further amending to positively claim that the isolating material fills the space between the protrusion and the material sheet, or something to that effect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9, 16, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7819452 (hereinafter Fuchs).
Regarding claim 1, Fuchs discloses a welded component (structural joint 16, Fig. 1, reproduced below, Fuchs) comprising: providing a first metal sheet (member 12 “comprise any suitable metal, e.g., steel, aluminum, etc.”, col. 2, ll. 49-50 and Fig. 1, Fuchs) comprising a plurality of protrusions (“buttons 18, e.g., Fuchs), at least one material sheet (composite member 10, Figs. 1-2B, Fuchs) comprising a plurality of openings (“apertures 20 in the composite member 10”, col. 2, ll. 63-65 and Figs. 1-2B, Fuchs), and a second metal sheet (member 14 “comprise any suitable metal, e.g., steel, aluminum, etc.”, col. 2,11. 49-50 and Fig. 1, Fuchs).

    PNG
    media_image4.png
    326
    508
    media_image4.png
    Greyscale

Fuchs also discloses stacking (Fig. 2A, reproduced below, Fuchs) the first metal sheet (member 12, Fig. 2A, Fuchs), the material sheet (composite member 10, Fig. 2A, Fuchs), and the second metal sheet (member 14, Fig. 2A, Fuchs) such that at least a portion of the at least one material sheet is between the first metal sheet and the second metal sheet (“at least a portion of the composite member 10 surrounding the apertures 20 is sandwiched between the members 12,14”, col. 3, ll. 49-51 and Figs. 1-2B, Fuchs), part at least each of 4 of the protrusions (“[t]he structural joint 16 illustrated in FIG. 1 includes three buttons positioned generally Fuchs) extend through a corresponding opening (buttons 18 “extend into respective apertures 20”, col. 2, ll. 63-64 and Figs. 1-2B, Fuchs).

    PNG
    media_image5.png
    409
    487
    media_image5.png
    Greyscale

Fuchs also discloses mechanical contact (“[t]he button 18 is fixedly attached, e.g., spot welded, with the member 14 at weld 26”, col. 4, ll. 23-24 and Fig. 2B reproduced below, Fuchs) is provided between an lower end of each of the at least 4 protrusions (“[t]he structural joint 16 illustrated in FIG. 1 includes three buttons positioned generally along an axis, A. Of course, a greater or fewer number of the buttons 18 may be used”, col. 3, ll. 13-15, Fuchs) and the second metal sheet (member 14, Figs. 1-2B, Fuchs), wherein the plurality of openings (apertures 20, Figs. 1-2B, Fuchs) are provided in the material sheet (composite member 10, Fig. 2A, Fuchs) before stacking (“[t]he apertures 20 may be formed during the initial Fuchs); and welding the first metal sheet (member 12, Figs. 1-2B, Fuchs) to the second metal in an area (weld 26, Figs. 1-2B, Fuchs) in which at least one of the at least 4 protrusions (button 18, Figs. 1-2B, Fuchs) of the first metal sheet (member 12, Figs. 1-2B, Fuchs) is in mechanical contact with the second sheet (“[t]he button 18 is fixedly attached, e.g., spot welded, with the member 14 at weld 26”, col. 4, ll. 23-24 and Fig. 2B, Fuchs).

    PNG
    media_image6.png
    279
    528
    media_image6.png
    Greyscale

Fuchs discloses an isolating material (adhesive layers 22 and 24, Figs 2A-B, Fuchs) is provided within the openings of the at least one material sheet (see annotated Fig. 2B from Fuchs with two lines delimiting the opening of the at least one material sheet).  Further, Fuchs discloses an isolating material (adhesive layers 22 and 24, Figs 2A-B, Fuchs) provided on at least a part of opposing surfaces of the at least one material sheet (see annotated Fig. 2B from Fuchs with two arrows that distinctly point out portions of the adhesive layer 24 making contact with 

    PNG
    media_image1.png
    299
    578
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    299
    578
    media_image2.png
    Greyscale



Based on the above, the Examiner asserts that Fuchs also discloses the at least one material sheet (composite member 10, Figs. 1-2B, Fuchs) is isolated from the first metal sheet (member 12, Figs. 1-2B, Fuchs) including the protrusions by the isolating material (also corresponds to the arrows in the annotated version of Fig. 2B presented above on the right).  Additionally, Fuchs discloses the at least one material sheet (composite member 10, Figs. 1-2B, Fuchs) is isolated from the second metal sheet (member 14, Figs. 1-2B, Fuchs) by the isolating material (see annotated version of Fig. 2B with arrows that corresponding to the isolating material that isolates the at least one material sheet from the second metal sheet). 

    PNG
    media_image1.png
    299
    578
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    299
    578
    media_image3.png
    Greyscale



In the spirit of compact prosecution, if Applicant does not agree that the weld 26 does not correspond with mechanical contact is provided between an end of the protrusions and the second metal sheet, the Examiner takes the position that it would have been obvious to a person of ordinary skill in the art to have substitute adhesive layer 22 with adhesive layer 24.  To clarify, it is clear that adhesive layer 24 has a hole that corresponds with button 18 (Fig. 2A, Fuchs).  The proposed modification would allow a direct mechanical contact between button 18 and member 14.  Further, Fuchs discloses modification of the adhesive layers, for example “[a]lternatively, a single adhesive layer may also be applied” (col. 4, ll. 44-45, Fuchs).
However, the aforementioned embodiment of Fuchs does not explicitly disclose mechanical contact is provided between an upper end of each of that at least 4 protrusions and the second metal sheet.
Fuchs also discloses “[i]n other embodiments, the buttons 18 maybe provided in the member 14 in addition to, or instead of, the member 12” (col. 2, l. in re Gazda, 219 F.2d449, 104 USPQ 400 (CCPA 1955).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fuchs to provide mechanical contact is provided between an upper end of each of that at least 4 protrusions and the second metal sheet.  One skilled in the art would have been motivated to combine the references because doing so would increase the variety of applicability for structural joints.  See Fuchs, col. 4, ll. 46-52.
Regarding claim 2, Fuchs discloses all of the limitations of independent claim 1, which claim 2 depends upon, as discussed above.  Additionally, Fuchs discloses wherein the plurality of protrusions are manufactured by a forming process selected from the consisting of injection, clinching, spiring, expanding (“buttons 18 may be stamped or otherwise integrally formed with the member 12”, col. 2, ll. 64-66, Fuchs).
Regarding claim 3, Fuchs discloses all of the limitations of independent claim 1, which claim 3 depends upon, as discussed above.  Additionally, Fuchs Fuchs) in the at least one material sheet (composite member 10, Figs. 1-2B, Fuchs) are manufactured by stamping, punching, boring, cutting (“apertures 20 may be cut into the composite member 10”, col. 3, ll. 34-35, Fuchs), laser beam cutting, plasma jet cutting, or plasma beam cutting prior to stacking (“apertures 20 may be formed during the initial manufacture of the composite member 10”, col. 3, ll. 33-34, Fuchs).
Regarding claim 5, Fuchs discloses all of the limitations of independent claim 1, which claim 5 depends upon, as discussed above.  Additionally, Fuchs discloses wherein the isolating material (adhesive layers 22, 24, Figs. 1-2B, Fuchs) is distributed on a surface of the at least one material sheet (“adhesive layer 24 may first be applied to one or both of the composite member 10 and the member 12”, col. 4, ll. 31-33, Figs. 2A-2B, Fuchs) in order to prevent contact between the at least one material sheet (composite member 10, Fig. 2B, reproduced below, Fuchs) and the at least one protrusion (button 18, Fig. 2B, Fuchs).

    PNG
    media_image6.png
    279
    528
    media_image6.png
    Greyscale

Fuchs discloses all of the limitations of claim 5, which claim 6 depends upon, as discussed above.  Additionally, Fuchs discloses wherein the isolating material (adhesive layers 22, 24, Figs. 1-2B, Fuchs) is selected from the group consisting of a polymer, adhesive, a bonding tape, a tape with impregnated fleece material, plastic isolating material, and ceramic material (“may include an epoxy, urethane, acrylic, etc., applied, for example, as a tape, liquid, paste or pressure sensitive adhesive. Any suitable adhesive, however, may be used”, col. 3, ll. 55-58, Fuchs).
Regarding claim 7, Fuchs discloses all of the limitations of independent claim 1, which claim 7 depends upon, as discussed above.  Additionally, Fuchs discloses wherein the first metal sheet (member 12, Figs. 1-2B, Fuchs) and the second metal sheet (member 14, Figs. 1-2B, Fuchs) are made of coated steel, stainless steel, aluminium (“[t]he members 12, 14 may comprise any suitable metal, e.g., steel, aluminum, etc.”, col. 2, ll. 49-50, Fuchs), magnesium, copper, or brass.
Regarding claim 9, Fuchs discloses all of the limitations of independent claim 1, which claim 9 depends upon, as discussed above.  Additionally, Fuchs discloses wherein the at least one protrusion (button 18 has a tapered shaped, see Fig. 2A, reproduced below, Fuchs) is shaped as a cone (“the buttons 18 may have a conical shape”, col. 3, ll. 42-43, Fuchs), a pin, or a taper.

    PNG
    media_image5.png
    409
    487
    media_image5.png
    Greyscale

Regarding claim 16, Fuchs discloses all of the limitations of independent claim 1, which claim 16 depends upon, as discussed above.  Additionally, Fuchs discloses connecting the welded component (structural joint 16, Fig. 1, Fuchs) to at least one other component (“[t]he structural joint 16 may be used in a variety of applications. For example, the structural joint 16 maybe used to join a composite floor pan of an automotive vehicle to a steel frame rail, dash-panel and rear floor of the vehicle. The structural joint 16 may also be used to join a composite hood inner panel of an automotive vehicle to steel hinge reinforcements of the vehicle, etc.”, col. 4, ll. 46-53, Fuchs).
Regarding claim 18, Fuchs discloses all of the limitations of independent claim 1, which claim 18 depends upon, as discussed above.  Additionally, Fuchs discloses wherein the at least one material sheet (composite member 10, Figs. 1-Fuchs) is made of a fiber composite, a cement plate, or a ceramic material (“[t]he composite member 10 may comprise any synthetic material suitable for use as a structural member for an automotive vehicle. For example, the composite member 10 may comprise a non-reinforced or fiber-reinforced thermoplastic and/or a thermoset plastic. The material comprising the composite member 10 may be selected based on the particular application for which it is intended. Suitable commercially available fibers include glass fibers, carbon fibers, etc. and any combination thereof. Of course, other suitable materials may be used”, col. 2, ll. 39-48, Fuchs).
Regarding claim 20, Fuchs discloses all of the limitations of independent claim 1, which claim 20 depends upon, as discussed above.  Additionally, Fuchs discloses wherein the only connections provided between the first metal sheet (member 12, Figs. 1-2B, Fuchs) and the at least one material sheet (composite member 10, Figs. 1-2B, Fuchs) is provided by the placement of the material sheet between the first metal sheet (member 12, Figs. 1-2B, Fuchs) and the second metal sheet (member 14, Figs. 1-2B, Fuchs) and/or the isolating material (adhesive layers 22,24, Figs. 1-2B, Fuchs).
Regarding claim 21, Fuchs discloses all of the limitations of independent claim 1, which claim 21 depends upon, as discussed above.  Additionally, Fuchs discloses wherein the first metal sheet (member 12, Figs. 1-2B, Fuchs), the second Fuchs), and the at least one material sheet (composite member 10, Figs. 1-2B, Fuchs).  Further, Fuchs discloses “the composite member 10 and the members 12, 14 may have any configuration suitable for the environment and/or intended use of the structural joint 16. For example, in embodiments where the member 14 is curved, the composite member 10 and member 12 may also be formed with corresponding curves to mate with the member 14” (col. 4, ll. 1-7).
However, Fuchs does not explicitly discloses a same size and shape.
The Examiner takes the position that a person of ordinary skill in the art would have found it obvious to try to have the sheets be the same size and shape. The Examiner asserts that there are only two possible solutions: 1. The sheets are the same size and shape. 2. The sheets are the different size and shape. The Examiner asserts that both possible solutions would have predictable results of creating a welded component to manufacture a structural frame/component.  The courts have held that “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that In re KSR International Co. v. Teleflex Inc., 550 U.S. 398.  See also MPEP 2144.
Regarding claim 22, Fuchs discloses all of the limitations of independent claim 1, which claim 22 depends upon, as discussed above.  Additionally, Fuchs discloses wherein a portion of the at least one material sheet (composite member 10, Figs. 1-2B, Fuchs) is free of openings and extends beyond (see annotated version of Fig. 2B with an arrow pointing to a portion of the composite member that does not contain apertures 20 and extends beyond the member 12, provided below) an edge of the first metal sheet (member 12, Fig. 2B, Fuchs) and an edge of the second metal sheet (member 14, Fig. 2B, Fuchs) such that the portion of the at least one material sheet that is free of openings is not positioned between the first metal sheet and the second metal sheet (see annotated version of Fig. 2B with an arrow pointing to a portion of the composite member that does not contain apertures 20 and extends beyond the member 12, provided below).

    PNG
    media_image7.png
    299
    578
    media_image7.png
    Greyscale

Fuchs discloses all of the limitations of claim 22, which claim 23 depends upon, as discussed above.  Additionally, Fuchs discloses wherein the second metal sheet (member 14, Fig. 2B, Fuchs) extends beyond an edge (see annotated version of Fig. 2B, provided below, with an arrow pointing to the member 14 extending beyond member 12 and composite member 10) of the at least one material sheet (composite member 10, Figs. 1-2B, Fuchs) and the first metal sheet (member 12, Fig. 2B, Fuchs).

    PNG
    media_image8.png
    299
    578
    media_image8.png
    Greyscale

Fuchs also discloses “[i]n other embodiments, the buttons 18 maybe provided in the member 14 in addition to, or instead of, the member 12” (col. 2, l. 66 to col. 3, l. 1).  In view of the above, the Examiner takes the position that a person of ordinary skill in the art would have found it obvious to rearrange the parts of Fuchs such that the protrusions (buttons 18) were formed on member 14 instead of member 12. In such a modification, the first metal sheet (member 14, Fig. 2B, Fuchs) extends beyond an edge of the at least one material sheet Fuchs) and the second metal sheet (member 12, Fig. 2B, Fuchs).  Similar in re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) Examiner takes the position that shifting the position of the protrusions would not have modified the operation of the device.  For the reasons discussed above, claim 23 is deemed not patentable over Fuchs.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fuchs in view of U.S. Patent No. 8403390 (hereinafter Rich).
Regarding claim 4, Fuchs discloses all of the limitations of independent claim 1, which claim 4 depends upon, as discussed above.  Additionally, Fuchs discloses wherein the welding of the first metal sheet to the second metal sheet is carried out by spot welding (“[t]he button 18 is fixedly attached, e.g., spot welded, with the member 14 at weld 26”, col. 4, ll. 23-24, Fuchs).
However, Fuchs does not explicitly disclose a thermal joining process selected from the group consisting of resistance welding and TIG-spot welding or by a beam welding process selected from the group consisting of laser beam welding and electron beam welding.
Rich is directed toward a vehicle panel assembly with “sandwich-like construction” (col. 5, ll. 19-21, Rich).  Rich teaches a thermal joining process selected from the group consisting of resistance welding and TIG-spot welding or Rich).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fuchs to incorporate the teachings of Rich to provide a thermal joining process selected from the group consisting of resistance welding and TIG-spot welding or by a beam welding process selected from the group consisting of laser beam welding and electron beam welding.  One skilled in the art would have been motivated to combine the references because doing so would “result in significant weight, material and/or cost savings and may also improve the formability of vehicle panel assembly”.  See Rich, col. 4, ll. 62-64.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs in view of U.S. Patent Application Publication No. 4791765 (hereinafter Iwase).
Regarding claim 8, Fuchs discloses all of the limitations of independent claim 1, which claim 8 depends upon, as discussed above.  Additionally, Fuchs discloses the at least one material sheet (composite member 10, Figs. 1-2B, Fuchs) Fuchs). Further, Fuchs discloses “the buttons 18 may be riveted, bolted or otherwise mechanically fastened to the member 14” (col. 3, ll. 20-21).
However, Fuchs does not explicitly disclose the material sheet is made of a metal.
Iwase is directed toward a joining method of dissimilar metals of steel product and light metal product for an automobile.  Iwase teaches the material sheet is made of a metal (aluminum alloy sheet 20, paragraph [0045] and Fig. 8, reproduced below, Iwase).

    PNG
    media_image9.png
    160
    291
    media_image9.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fuchs to incorporate the teachings of Iwase to provide material sheet is made of a metal.  One skilled in the art would have been motivated to combine the references Iwase, paragraph [0046].
Regarding claim 17, the cited prior art references teach all of the limitations of claim 8, which claim 17 depends upon, as discussed above.  Additionally, the cited prior art references teach wherein the metal is selected from the group consisting of coated steel, stainless steel, aluminum (aluminum alloy sheet 20, paragraph [0045] and Fig. 8, Iwase), magnesium, copper, or brass.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone number is (571)270-7896.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/WCG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761